As filed with the Securities and Exchange Commission on October 15, 2013 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. (Exact name of registrant as specified in its charter) Colorado 84-0910696 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 265 Turner Drive Durango, CO81303 (Address of Principal Executive Offices, Including Zip Code) ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. 2(AS AMENDED AND RESTATED) (Full title of the plan) Bryan J. Merryman Chief Operating Officer/Chief Financial Officer Rocky Mountain Chocolate Factory, Inc. 265 Turner Drive Durango, Colorado 81303 (Name and address of agent for service) (970)259-0554 (Telephone number, including area code, of agent for service) Copies to: Sonny Allison Perkins Coie LLP 1900 Sixteenth Street, Suite 1400 Denver, Colorado80202 (303) 291-2300 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer☐ Accelerated filer☐ Non-accelerated filer☐ (Do not check if a smaller reporting company) Smaller reporting company☒ CALCULATION OF REGISTRATION FEE Title of securities to be registered (1)(2) Amount to be registered (1) Proposed maximum offering price per share (2) Proposed maximum aggregate offering price (2) Amount of registration fee Common Stock, par value $0.03 per share $ $ $ Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the “Securities Act”), this registration statement also covers any additional shares of the registrant’s common stock that may become issuable under the 2007 Equity Incentive Plan (As Amended and Restated) as a result of any future stock splits, stock dividends or similar adjustments of the registrant’s outstanding common stock. Estimated solely for the purpose of calculating the registration fee pursuant to Rules457(c)and 457(h)(1)under the Securities Act. The proposed maximum offering price per share is estimated based on the average of the high and low sales price for the registrant’s common stock as reported on the Nasdaq Stock Market on October 10, 2013. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference. The following documents filed by Rocky Mountain Chocolate Factory, Inc. (the “Registrant”) with the Securities and Exchange Commission (the “Commission”) are hereby incorporated by reference in this registration statement: (a)the Registrant’s Annual Report on Form 10-K for the fiscal year ended February 28, 2013, filed with the Commission on May 29, 2013; (b)the Registrant’s Quarterly Reports on Form10-Q for the quarterly periods ended May31, 2013 and August 31, 2013, filed with the Commission on July 15, 2013 and October 15, 2013, respectively; (c)the Registrant’s Current Reports on Form8-K filed with the Commission on August 8, 2013 and August 9, 2013; and (d)the description of the Registrant’s common stock contained in the Registrant’s Registration Statement on Form8-A filed with the Commission on June 27, 1986, including any amendment or report filed for the purpose of updating such description. All documents filed by the Registrant pursuant to Section13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) after the date hereof, and prior to the filing of a post-effective amendment that indicates that all the securities offered hereby have been sold or that deregisters the securities offered hereby then remaining unsold, shall also be deemed to be incorporated by reference into this registration statement and to be a part hereof from the date of filing of such documents. Any statement contained in this registration statement or in a document incorporated or deemed to be incorporated by reference in this registration statement will be deemed to be modified or superseded to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated by reference in this registration statement modifies or supersedes that statement. Any statement so modified or superseded will not be deemed, except as so modified or superseded, to constitute a part of this registration statement. Item 4. Description of Securities. Not applicable. Item 5. Interests of Named Experts and Counsel. None. Item 6.Indemnification of Directors and Officers. ArticleXII of the Registrant’s Articles of Incorporation, as amended, provides as follows: The personal liability of a director to the corporation or its shareholders for monetary damages for breach of fiduciary duty as a director is limited to the full extent provided by Colorado law. Pursuant to Section7-108-402 of the Colorado Business Corporation Act, the Company is prohibited from eliminating or limiting the personal liability of a director to the Company or to its shareholders for monetary damages for any breach of the director’s duty of loyalty to the Company or to its shareholders, acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of the law, distributions made in violation of the Registrant’s Articles of Incorporation or Colorado law, any transaction from which the director directly or indirectly received an improper personal benefit or any act occurring before this Article of the Registrant’s Articles of Incorporation became effective (August9, 1989). ArticleIX of the Registrant’s Bylaws provides that the Registrant shall indemnify directors, officers, employees and agents in accordance with Colorado law. The Bylaws also authorize the Registrant to purchase and maintain insurance on behalf of such persons regardless of whether the Registrant would have the power to indemnify for the liability insured against. Article109 of the Colorado Business Corporation Act allows a corporation to indemnify its officers, directors, employees and agents against liability incurred because such person is or was an officer, director, employee or agent if such person, (i)conducted himself or herself in good faith; (ii)reasonably believed, (x)in the case of conduct in an official capacity with the corporation, that his or her conduct was in the best interests of the corporation (or employee benefit plan, if applicable), or (y)in all other cases, that his or her conduct was at least not opposed to the corporation’s best interests; and (iii)in the case of any criminal proceeding, such person had no reasonable cause to believe the conduct was unlawful. A corporation is prohibited from indemnifying an officer, director, employee or agent if such person was adjudged liable to the corporation or was adjudged liable on the basis that he or she derived an improper personal benefit. A corporation is required to indemnify an officer, director, employee or agent if such person was wholly successful, on the merits or otherwise, in defense of any proceeding to which such person was a party, against reasonable expenses incurred by him or her in connection with the proceeding. Article109 also contains provisions relating to the advancement of expenses, petitioning the court for indemnification, authorization of indemnification by disinterested parties and notice to shareholders of indemnification. Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers or persons controlling the Registrant pursuant to the foregoing provisions, the Registrant has been advised that in the opinion of the Commission, such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. Item 7. Exemption from Registration Claimed. Not applicable. Item 8. Exhibits. Exhibit Number Description of Document 5.1* Opinion of Perkins Coie LLP regarding the legality of the shares being registered . 23.1* Consent of EKS&H LLLP. 23.2* Consent of Perkins Coie LLP (included in Exhibit 5.1). 24.1* Power of Attorney (see signature page). Rocky Mountain Chocolate Factory, Inc. 2007 Equity Incentive Plan (As Amended and Restated) (Incorporated by reference to Exhibit 10.1 to the Registrant’s Current Report on Form 8-K filed on August 9, 2013). * Filed herewith. Item 9. Undertakings. A. The undersigned Registrant hereby undertakes: (1) To file, during any period in which offers or sales are being made, a post-effective amendment to this registration statement: (a) To include any prospectus required by Section10(a)(3) of the Securities Act; (b) To reflect in the prospectus any facts or events arising after the effective date of this registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in this registration statement; and (c) To include any material information with respect to the plan of distribution not previously disclosed in this registration statement or any material change to such information in this registration statement; provided
